EXHIBIT 10.1

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of November 5, 2018 (the
“Amendment”), by and between UNIVERSAL HEALTH SERVICES, INC., a Delaware
corporation having its principal office at 367 South Gulph Road, King of
Prussia, Pennsylvania 19406 (the “Company”) and ALAN B. MILLER, residing at 57
Crosby Brown Road, Gladwyne, Pennsylvania 19035 (“Mr. Miller”).

WITNESSETH:

WHEREAS, the Company and Mr. Miller entered into an employment agreement, dated
as of July 24, 2013 (the “Employment Agreement”), pursuant to which Mr. Miller
is employed as the Company’s Chief Executive Officer and Chairman of the Board
of Directors; and

WHEREAS, the Company and Mr. Miller now desire to enter into this Amendment in
order to (1) adjust certain terms of the minimum annual awards that Mr. Miller
will be eligible to receive during the period of his service as Chief Executive
Officer, and (2) provide for the payment to Mr. Miller of a special cash award.

NOW, THEREFORE, the parties agree as follows:

1.Definitions.  Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Employment Agreement.

2.Amendment to Employment Agreement.  As of the Effective Date (defined below),
paragraph (a) of Section 8 of the Employment Agreement entitled “Long-Term
Equity Incentive Compensation” is hereby deleted in its entirety and replaced
with the following:

“(a)

During the period of his service as Chief Executive Officer, Mr. Miller will be
eligible to receive annual awards under the Company’s long-term incentive
plan(s) (“LTIP”) as in effect from time to time, which will be subject to
vesting in equal installments on the first and second anniversary of the date of
grant and will otherwise be subject to conditions as are consistent with terms
and conditions applicable to LTIP awards made to other senior executives of the
Company. For each year of CEO employment commencing January 1, 2019, the annual
LTIP award will have a minimum value of $2,000,000, with 50% of such annual LTIP
award being in the form of restricted stock and 50% of such annual LTIP award
being in the form of cash.”

3.Special Cash Award.  Within 30 days of the date of this Amendment, the Company
shall pay to Mr. Miller a special cash award in the amount of $1,000,000.

4.Date of Effectiveness; Limited Effect.   This Amendment will become effective
as of the date first written above (the “Effective Date”). Except as expressly
provided in this Amendment, all of the terms and provisions of the Employment
Agreement are and will remain in full force and effect and are hereby ratified
and confirmed by the parties. Without limiting the generality of the foregoing,
the amendments contained herein will not be construed as an amendment to or
waiver of any other provision of the Employment Agreement or as a waiver of

1

 

--------------------------------------------------------------------------------

 

or consent to any further or future action on the part of either party that
would require the waiver or consent of the other party. On and after the
Effective Date, each reference in the Employment Agreement to “this Agreement,”
“the Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, will
mean and be a reference to the Employment Agreement as amended by this
Amendment.

5.Miscellaneous.

(a)This Amendment shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania applicable to agreements made and to be performed
therein.

(b)The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

(c)This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitute one and the same agreement.  Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

(d)This Amendment constitutes the sole and entire agreement between the parties
with respect to the subject matter contained herein, and supersedes all prior
and contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

UNIVERSAL HEALTH SERVICES, INC.

 

 

 

By:

 

/s/ Steve Filton

 

 

Steve Filton

 

Executive Vice President and Chief Financial Officer

 

 

 

 

/s/ Alan B. Miller

Alan B. Miller

Chairman of the Board and Chief Executive Officer

 

2

 